Bell, J.
Tbis suit was commenced in tbe County Court of Travis county, by tbe defendants in error, against tbe plaintiffs in error, as administrators of tbe estate of Newell W. Burdett, deceased, to enforce special liens against certain real property (a tract of land in Travis county,) belonging to tbe said estate. Tbe plaintiffs in tbe County Court exhibited tbe judgments of tbe District Court for Travis county, in their favor, and against Newell W. Burdett; and also showed that executions upon said judgments bad been levied upon tbe land now sought to be subjected, during tbe lifetime of tbe said Newell W. Burdett. The liens claimed by tbe defendants in error seem to be clearly established. Tbe County Court ordered tbe land to be sold on a credit of six months, in satisfaction of the debts and liens of the defendants in error. It was clearly competent for tbe County Court make tbe order. (Hartley’s Dig. Art. 1168 and 1171. Tbe cause was taken by appeal to tbe District Court, and that court rendered tbe same judgment that bad been-rendered by tbe County Court. We see no error in tbe judgment, and tbe same is affirmed with damages.
Judgment affirmed.